DETAILED ACTION
This office action is in response to applicant’s amendments filed on 10/05/2021.
Currently claims 1-2, 4-7, 10-13, 15-21 and 23-25 are pending in the application.
Response to Amendments/Remarks
The applicant’s amendments of claim 1 do not reflect the allowable subject matter of claim 6 in its entirety. Claim 6 depends on claim 5 which then depends on claim 1. The limitation of claim 5 is omitted in amended claim 1. Thus claim 1 will be treated as a regular amended claim.
Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2017/0162250 A1 (Slesazeck).
Regarding claim 1, Slesazeck discloses, a semiconductor structure, comprising: 
a substrate (101; support structure) having a first surface (top surface) (Fig. 3a; [0028]); 
a plurality of ferroelectric layers (303 and 304; ferroelectric material oxide layers) stacking over the first surface (top surface of substrate 101) (Fig. 3a; [0053]); 

    PNG
    media_image1.png
    449
    616
    media_image1.png
    Greyscale

a plurality of metal layers (307 and 106; conductive layers including metals; [0030], [0054]) stacking over the first surface (top surface)of the substrate (101) (Fig. 3a; [0030], [0054]), and 
each of the metal layers (307 and 106) is on each of the ferroelectric layers (303 and 304) (Fig. 3a; [0052], [0054]), and 
a planar ferroelectric layer (additional planar ferroelectric layer from a multitude of ferroelectric material oxide layers separated by conductive layers; [0051]) over the ferroelectric layers (303 and 304) and the metal layers (307 and 106) (Fig. 3a; [0051] - [0054]).
Note: Slesazeck teaches in para. [0051] that the ferroelectric layer stack 109 is replaced by a multi-layer stack of at least two ferroelectric material oxide layers 303 and 304. The ferroelectric material oxide layers are separated by a conductive electrode layer 307. The combination of the first and second ferroelectric material oxide layers 303 and 304 together with the conductive 307 defines a combined layer stack 109. It is to be understood that the ferroelectric layer stack 109 can include a multitude of ferroelectric material oxide layers separated by conductive layers. Thus with this teaching from Slesazeck, it can be asserted that there can be an additional ferroelectric layer on top of these plurality of ferroelectric and metal layers. Thus the limitation is met by Slesazeck.

Regarding claim 6, Slesazeck discloses, the semiconductor structure of claim 1, further comprising: a conductive structure (additional conductive layer from a multitude of ferroelectric material oxide layers separated by conductive layers; [0051]) over the planar ferroelectric layer (additional planar ferroelectric layer from a multitude of ferroelectric material oxide layers separated by conductive layers; [0051]), wherein the conductive structure comprises metal (Fig. 3a; [0030], [0051] - [0054]).
Note: Slesazeck teaches in para. [0051] that the ferroelectric layer stack 109 is replaced by a multi-layer stack of at least two ferroelectric material oxide layers 303 and 304. The ferroelectric material oxide layers are separated by a conductive electrode layer 307. The combination of the first and second ferroelectric material oxide layers 303 and 304 together with the conductive interlayer 307 defines a combined layer stack 109. It is to be understood that the ferroelectric layer stack 109 can include a .

Claim 15 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2017/0162250 A1 (Slesazeck).
Regarding claim 15, Slesazeck discloses, a method for manufacturing a semiconductor structure, comprising: 
providing a substrate (101; support structure) having a first surface (top surface) (Fig. 3a; [0028]); 
forming a plurality of stack units (303/307; Fig. 3a; [0053] – [0054]) over the first surface of the substrate (101), forming each of the stack units (303/307) comprising: 
3forming a first ferroelectric layer (303; ferroelectric material oxide layer) (Fig. 3a; [0053]);

    PNG
    media_image1.png
    449
    616
    media_image1.png
    Greyscale

forming a metal layer (307) on the first ferroelectric layer (303) (Fig. 3a; [0052], [0054]), and 
forming a second ferroelectric layer (304; ferroelectric material oxide layer) extending over a top surface of one of the stack unit (303/307) (Fig. 3a; [0051] - [0054]).
Note: Slesazeck teaches in para. [0051] that the ferroelectric layer stack 109 is replaced by a multi-layer stack of at least two ferroelectric material oxide layers 303 and 304. The ferroelectric material oxide layers are separated by a conductive electrode layer 307. The combination of the first and second ferroelectric material oxide layers 303 and 304 together with the conductive interlayer 307 defines a combined layer stack 109. It is to be understood that the ferroelectric layer stack 109 can include a multitude of ferroelectric material oxide layers separated by conductive layers. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0162250 A1 (Slesazeck) as applied to claim 1.
Regarding claim 2, Slesazeck discloses, the semiconductor structure of claim 1, wherein a thickness of the ferroelectric layer (103/303/304) is less than 5 nm ([0035], [0053]).  
Note: Slesazeck teaches that the thickness of the ferroelectric layer is between 2 nm and 15 nm. The range of thickness taught by Slesazeck overlaps the claim limitation of less than 5 nm. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Slesazeck as applied to claim 1 and further in view of US 2020/0006352 A1 (Avci).
Regarding claim 5, Slesazeck fails to teach explicitly, the semiconductor structure of claim 1, wherein one of the ferroelectric layers comprises a U-shape from a cross sectional perspective.
However, in analogous art, Avci teaches, the semiconductor structure of claim 1, wherein one of the ferroelectric layers (115; Fig. 1D; [0051]; i.e. ferroelectric layer) comprises a U-shape from a cross sectional 

    PNG
    media_image2.png
    481
    620
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Slesazeck and Avci before him/her, to modify the teachings of a ferroelectric memory array with plurality of ferroelectric and metal layers as taught by Slesazeck and to include the teachings of one of the ferroelectric layers comprises a U-shape as taught by Avci since an U-shaped ferroelectric layer would have more storage capacity in a certain area than a planar ferroelectric layer and absent this important teaching in Slesazeck, a person with ordinary skill in the art would be motivated to reach out to Avci while forming a ferroelectric memory array of Slesazeck. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 21, Slesazeck fails to teach explicitly, the semiconductor structure of claim 1, wherein one of the metal layers comprises a U-shape from a cross sectional perspective.
However, in analogous art, Avci teaches, the semiconductor structure of claim 1, wherein one of the metal layers (113; Fig. 1D; [0051]; i.e. first electrode layer) comprises a U-shape from a cross sectional perspective (metal layer 113 has a U-shape in the cross-section of the memory array in Fig. 1D; [0051]).  

    PNG
    media_image2.png
    481
    620
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Slesazeck and Avci before him/her, to modify the teachings of a ferroelectric memory array with plurality of In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Slesazeck as applied to claim 1, and further in view of US 2019/0229193 A1 (Toh). 
Regarding claim 4, Slesazeck fails to teach explicitly, the semiconductor structure of claim 1, further comprising: an insulating layer adjacent to the first surface of the substrate, wherein the insulating layer is in contact with a metal gate structure.  
However, in analogous art, Toh discloses, the semiconductor structure of claim 1, further comprising: an insulating layer (201; Fig. 4; [0022]; i.e. oxide layer) adjacent to the first surface (top surface) of the substrate (101 and 103; Fig. 4; [0022]; i.e. Si layer and p-sub), 


    PNG
    media_image3.png
    403
    722
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Slesazeck and Toh before him/her, to modify the teachings of a ferroelectric memory array with plurality of ferroelectric and metal layers as taught by Slesazeck and to include the teachings of an insulating layer that is in contact with a metal gate as taught by Toh since a MOS-type field-effect transistor needs an insulator layer between the gate and the semiconductor substrate for the device to perform as a transistor and absent this important teaching in Slesazeck, a person with ordinary skill in the art would be motivated to reach out to Toh while forming a ferroelectric memory array of Slesazeck. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 7, Slesazeck fails to teach explicitly, the semiconductor structure of claim 1, further comprising: a first doped region of a first conductivity type in the substrate and adjacent to a side of the insulating layer.  
However, in analogous art, Toh discloses, the semiconductor structure of claim 1, further comprising: a first doped region (311; Fig. 4; [0022]; i.e. S/D region) of a first conductivity type (n-type, since the body 101 is a p-type high voltage well; Fig. 4; [0022]) in the substrate (101 and 103; Fig. 4; [0022]; i.e. Si layer and p-sub) and adjacent to a side (left side) of the insulating layer (201; Fig. 4; [0022]; i.e. oxide layer).  

    PNG
    media_image3.png
    403
    722
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Slesazeck and Toh before him/her, to modify the teachings of a ferroelectric memory array with plurality of In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Slesazeck as applied to claim 15, and further in view of US 2016/0064510 A1 (Mueller). 
Regarding claim 16, Slesazeck fails to teach explicitly, the method of claim 15, further comprising: 4forming an insulating layer adjacent to the first surface; and forming a metal gate structure on the insulating layer prior to forming stack unit.  
However, in analogous art, Mueller discloses, the method of claim 15, further comprising: 4forming an insulating layer (107; Fig. 2; [0029]; i.e. gate insulation layer) adjacent to the first surface (top surface of substrate 101; Fig. 2; [0028]); and 


    PNG
    media_image4.png
    543
    767
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Slesazeck and Mueller before him/her, to modify the teachings of a ferroelectric memory array with plurality of ferroelectric and metal layers as taught by Slesazeck and to include the teachings of a floating metal gate structure over an insulating layer as taught by Mueller since certain application uses alternate vertical arrangement of ferroelectric and metal layers as ferroelectric capacitor over a floating metal gate to form a non-volatile memory array and absent this important teaching in Slesazeck, a person with ordinary skill in the art would be motivated to reach out to Mueller while forming a ferroelectric memory array of Slesazeck. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Slesazeck as applied to claim 15 and further in view of US 2020/0006352 A1 (Avci).
Regarding claim 17, Slesazeck fails to teach explicitly, the method of claim 15, further comprising: forming a dielectric layer over the first surface of the substrate; and forming a trench in the dielectric layer prior to forming the plurality of stack units.
However, in analogous art, Avci teaches, the method of claim 15, further comprising: forming a dielectric layer (160-162; Fig. 1D; [0030]; i.e. ILD layers) over the first surface (top surface) of the substrate (substrate; [0046]); and 
forming a trench (179; Fig. 1D; [0030]; i.e. trench) in the dielectric layer (160-162) prior to forming the plurality of stack units (stack of ferroelectric layer 115 and metal layer 117; Fig. 1D; [0051]).  

    PNG
    media_image2.png
    481
    620
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Slesazeck and Avci before him/her, to modify the teachings of a ferroelectric memory array with plurality of ferroelectric and metal layers as taught by Slesazeck and to include the teachings of preparation method of ferroelectric layers as taught by Avci since forming a plurality of dielectric layers, then forming a trench and then forming the ferroelectric layers is a widely used preparation method for ferroelectric layers and absent this important teaching in Slesazeck, a person with ordinary skill in the art would be motivated to reach out to Avci while forming a ferroelectric memory array of Slesazeck. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 18, the combination of Slesazeck and Avci teaches, the method of claim 17, wherein forming each of the stack units (stack of ferroelectric layer 115 and metal layer 117; Fig. 1D; [0051]) comprises covering a side surface (left and right surfaces) and a bottom surface of the trench (179) by the metal layer (113; Fig. 1D; [0051]; i.e. first electrode layer; Avci reference).  See claim 17 for 103 rationale.

Regarding claim 20, Slesazeck fails to teach explicitly, the method of claim 15, wherein a thickness of the first ferroelectric layer is identical to that of the metal layer.
However, in analogous art, Avci discloses, the method of claim 15, wherein a thickness of the first ferroelectric layer (115) is substantially identical to that of the metal layer (117) (Fig. 1D; [0041] – [0042]).
Note: Avci teaches in para. [0041] that the thickness of the ferroelectric layer 115 is between 5 nm and 10 nm. Avci further teaches in para. [0042] that the thickness of the metal layer 117 is between 2 nm and 10 nm. Thus, the range of thickness of ferroelectric layer 115 and metal layer 117 overlap between 5 nm and 10 nm. The thickness of ferroelectric layer 115 and metal layer 117 can be chosen identically between 5 nm and 10 nm. Thus Avci teaches the limitation. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges (identical) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Slesazeck and Avci before him/her, to modify the teachings of a ferroelectric memory array with plurality of ferroelectric and metal layers as taught by Slesazeck and to include the teachings of thickness of the first ferroelectric layer being identical to that of the metal layer since the thickness of the ferroelectric and the metal layers is an important parameter to form a reliable ferroelectric structure and absent this important teaching in Slesazeck, a person with ordinary skill in the art would be motivated to reach out to Avci while forming a ferroelectric memory array of Slesazeck. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Slesazeck and Avci as applied to claim 17, and further in view of US 2008/0124935 A1 (Chang).
Regarding claim 19, the combination of Slesazeck and Avci fails to teach explicitly, the method of claim 17, wherein a depth of the trench is 10 nm.  
However, in analogous art, Chang discloses, the method of claim 17, wherein a depth of the trench (150; Fig. 4; [0020]; i.e. trench) is 10 nm ([0008]).
Note: Chang teaches in para. [0008] that the depth of the deep trench is usually deeper than 5 nanometers. For storage nodes, the trench depth exceeds 7 nanometers, despite further miniaturizations in the design of DRAM cells. Even 7 to 8 nanometers should be maintained in order to provide a substantial trench surface area for capacitor storage. Thus the depth of the trench taught by Chang deeper than 5 nanometers overlaps the claimed range of 10 nm. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).


Allowable Subject Matter
Claim 25 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 25, the closest prior art, US 2017/0162250 A1 (Slesazeck), in combination with US 2020/0006352 A1 (Avci), US 2008/0124935 A1 (Chang), US 2019/0229193 A1 (Toh) and US 2016/0064510 A1 (Mueller), fails to disclose, “the method of Claim 15, wherein the second ferroelectric layer is in direct contact with the first ferroelectric layer and the metal layer”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claims 10-13 and 23-24 are allowed.
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 10 is allowable because the closest prior art US Patent Pub # US 2020/0006352 A1 to Avci teaches, a semiconductor structure (100; Fig. 1D; [0051]; i.e. memory array), comprising: a substrate (substrate; [0046]) having a first surface (top surface of the substrate, where metal layers 130 and ILD layers 160 are disposed; Fig. 1D; [0048] – [0050]); 

    PNG
    media_image2.png
    481
    620
    media_image2.png
    Greyscale

a plurality of metal layers (113 and 117; Fig. 1D; [0051]; i.e. first electrode layer and second electrode layer) stacking over the first surface of the substrate (top surface of the substrate, with intervening metal trace 130a), 
a ferroelectric layer (115; Fig. 1D; [0051]; i.e. ferroelectric layer) stacking over the first surface (top surface of the substrate, with intervening metal traces 130a and first electrode layer 113; Fig. 1D; [0051]); and 
	the ferroelectric layer (115) separates adjacent two metal layers (113 and 117; Fig. 1D; [0051]; i.e. first electrode layer and second electrode layer).
However, neither Avci nor any cited prior art, appear to explicitly disclose, in context, wherein two ends of each of the metal layers and two ends of each of the ferroelectric layers are in contact with a planar ferroelectric layer.
Specifically, the aforementioned ‘wherein two ends of each of the metal layers and two ends of each of the ferroelectric layers are in contact with a planar ferroelectric layer,’ is material to the inventive concept of the application at hand to achieve a better speed, low power, and data reliability, thus improving device performance.
Dependent claims 11-13 and 23-24 depend, directly or indirectly, on allowable independent claim 10. Therefore, claims 11-13 and 23-24 are also allowable.



Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2004/0061153 A1 (Misewich) - A vertical ferroelectric gate field-effect transistor (FeGFET) device is disclosed comprising a substrate and a first drain/source electrode formed on an upper surface of the substrate. An electrically conductive channel region is formed on an upper surface of the first drain/source electrode and electrically contacting the first drain/source electrode. The FeGFET device further comprises a ferroelectric gate region formed on at least one side wall of the channel region.
2. US 2017/0162587 A1 (Chavan) - An electronic component is disclosed comprising conductive material and ferroelectric material. A composite stack comprising at least two different composition non-ferroelectric metal oxides is formed over the substrate. Conductive material is formed over the composite stack and the insulator material.
3. US 2020/0105940 A1 (Majhi) – A Ferroelectric field effect transistors (FeFETs) having band-engineered interface layers is presented. The FeFET includes a semiconductor channel layer above a substrate. A metal oxide material is on the semiconductor channel layer, the metal oxide material having no net dipole. A ferroelectric oxide material is on the metal oxide material. A gate electrode is on the ferroelectric oxide material, the gate electrode having a first side and a second side opposite 
4. US 2003/0047771 A1 (Kweon) - A semiconductor device is disclosed including a first insulating layer and a conductive layer formed on a semiconductor substrate. A plug passes through the first insulating layer and connects to the conductive layer in the semiconductor substrate. A barrier layer is formed on the plug. A second insulating layer is formed, through a planarization process, to be an equal height to that of the barrier layer on the first insulating layer. A capacitor is formed on the barrier layer.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


12/31/2021
/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812